Electronically Filed
                                                                                   01-15-00297-CR
                                                            R"10        2~


                                                          :~~:tJ~
                                                          \'~     ...     J
                                                                                                          FILED IN
                                                                                                   1st COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                       JOHN D. KINARD                              4/1/2015 10:05:34 AM
                                                     DISTRICT CLERK                                CHRISTOPHER A. PRINE
                                                 GALVESTON COUNTY, TEXAS                                   Clerk


                                                            April 01,2015

Christopher Prine Clerk
l st Court of Appeals
301 Fannin_ 2nd tloor
Houston, Texas 77002-2066

                                            NOTICE OF ASSIGNMENT ON APPEAL

                                IN RE: State of Texas vs. Prentis Ray Venzant
                                CASE NUMBER: 14-CR-2810
                                212th District Court

Dear Clerk:

Please find enclosed a copy of the notice of appeal was filed in the above case. This case is assigned to the FIRST COURT OF
APPEALS, HOUSTON TEXAS. Please note the following information.


             Dale of Juilgment Appealeillrom: Marcli 27,2015 (Juilgment of Convtetion Eiy Jury)
             Notlce of Appeal: lVlarcfi 27,2015
             Motion for New Trial: February 27, 2015
             Offense Convicted of: UNAUTH USE OF VEHICLE
             Judgment and Sentence: Nine (9) Years Institutional Division, TDCJ
             Trial Judge: Patricia Grady
             c;'ouf!t Repot!teF: beslie KesteFSon


Any motions for Extension of Time to file the record on appeals must be filed directly with the Court of Appeals. A copy of this
assignment letter is being mailed to all counsel of record. Thank you.



Sincerely,

JOHN D. KINARD
DISTRICT CLERK                                                                                14-CR-2810
                                                                                              DCAPALCA
GAl (lOS I!JN, yOU)fl.X• TEXAS                                                                       _
                                                                                              A.PP~~i Assignment Letter to the Court of Ap

:1    niifi '1JI{7;;-
     'elrie Kahla
                                                                                              \-ill
                    600 59'h Street, Room 4401, Galveston County Justice Center, Galveston, Texas 77551-2388

                                            1'/ione (409} 766-2424 Fax (40'J) 166-2292


                                                                                                                                     1
                                                   Electronically Filed


CC. \Vith Attachment NoHce of Appeal

CC: Jack Roady, Criminal District Attorney of Galveston County, Texas
    600 59'• Street, Suite 1001
    Galveston TX, 77551-4137



CC: Tad Nelson, Attorney for Appellant
    820 E Main
    League City TX 77573




CC: Leslie Kesterson, Court Reporter
    212'" District Court
    600 59th Street
    Galveston, IX ZZSSl




               600 59'h Street, Room 4401, Galveston County Justice Center, Galveston, Texos 77551-2388

                                         Phone (409) 766-2424 Fax (409) 755-2292


                                                                                                          2
                                             Electronically Filed


                          CAUSE NUMBER                   14 e.R :tff{)
                                                                              p •: ~-~ THE
                                                                                                       4
THE STATE OF TEXAS                           /(!!!: q.'    1
                                                               ;)   r;   ~1                                DISTRICT COURT OF
                                             ·~   •   .- • "' " • r.. 1       '   1I   ,._j•   ...._


vs                                                                                     G_A LVESTON, COUNTY, TEXAS

B-M-b. s        ~·            VroiWJ"                                                  :w~!'IL              JUDICIAL DISTRICT

                                          NOTICE OF APPEAL

       On this .QJ"W: day of           rr  YO u::            .:l.O     the Defendant           '           Is
individually or by Attorney, in the above styled and numbered cause by written notice
hereby excepts to Judgment/Sentence or appealable order. Defendant hereby gives
Notice of Appeal to be filed in the Court of Appeals, I'' or 141h Supreme Judicial District:




                                                               A !tome
                                                               State BarNo o '-I 'I S"7 3 c o

 The Following to be Completed by Clerk:




                                         _ _ _ _ _ _ _ _ _ _Bar No. _ _ _ _ _ __

 Telephone No.                                Fax No. ----:---------:--c-:cc:--=c::-::-:-----:c----:-------:::---
 Name of State's Attorney Oil Appeal : Jaek Roady, Bar No. 24027780 Galveston County
 Ciiminal Disttict Attomev; Galveston County Courthouse, 600 59TH Street, Galveston,




 Appeals Consolidated under this Cause No: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Companion Case, if Applicable: _ _ _ _ _ _-.,-_ _ _ _ _ _ _ _ _ _ _ __
 Defendant on Appeal Bond? Yes__           No

                         14   c   2810




                                                                                                                                3
I
                                            Electronically Filed
                                                                                   JOHN D. KINARD
                                                                                  CL.&:A~ CISTAICT COURT




                                            NO. 14CR2810
                                                                             GALVESTON COUNTY, TEXAS

                                                                             av-------------~~
                                                                                           DEPUTY
    THE STATE OF TEXAS                           §                 IN THE DISTRICT COURT OF

    vs.                                          §                 GALVES !'ON COON I Y, l'EXAS

    PRENTIS RAY VENZANT                          §                 2121h JUDICIAL DISTRICT




           We, the Jury, find the Defendant, PRENTIS RAY VENZANT, guilty of the offense of

    Unauthorized Use of a Motor Vehicle as alleged in the indictment.




           We, the Jury, find the Defendant, PRENTIS RAY VENZANT, not guilty.




                                                 FOREPERSON OF THE JURY




                                                                     14-CR-2810
                                                                     OCVER




                                                                                                           4